Title: From Thomas Jefferson to Thomas Mann Randolph, Jr., 19 May 1793
From: Jefferson, Thomas
To: Randolph, Thomas Mann, Jr.



Dear Sir
Philadelphia May 19. 1793.

Your favor of the 8th. came to hand yesterday. I received one at the same time of May 13. from Dr. Currie expressing his hope that Colo. T. Randolph would get the better of his complaints. This circumstance with that of your being all returned to Monticello in good health is most pleasing to my mind. Maria appears entirely recovered. At least I am relieved from apprehensions as to the nature of her disease.—The general war which has taken place among other powers, and the cautions which are necessary to keep ourselves clear of it, produce daily incidents which add much to my occupations. I am now quite unable to pay that attention to my own affairs, which to be of any use should be followed up. I had entertained hopes of running up one flank of my house this fall. But I now apprehend we shall have to weather another winter in it as it is. Were it adviseable to continue the carpenters at their occupation in that line, I believe with you it would be better to employ one to work with them. In this case he should undertake to find work enough in the neighborhood to pay his own share, and to accept these debts as payment. For I know nothing which our peace of mind requires so carefully to be avoided as money-engagements in a country where the money-circulation is so dull as in Virginia. But I doubt whether it would not be better (as I scarcely expect now to do any thing to the house this fall)  to devote this season to my canal. It is a great object, and enters materially into my plan of renting my estate. To carry it on with vigour will require that all our force be concentered on it, and every thing else laid by for it. When the canal is once done, the water visibly brought to the place and the fall demonstrated, the greatest obstacle to renting it will be removed. Till this be done also, I cannot begin my pot-ash plan, which I have also at heart as a resource for money subsidiary to the farm. The motives then are very powerful for getting the canal out of hand, and if this summer could accomplish it, I should think it a great acquisition in itself, and that my way would be cleared for other interesting objects. To this therefore I would rather now point all our efforts. My ideas on the subject I expressed in my letter to you of Feb. 3.I shall take the first vacant time in my power to go to Brandy-wine and the head of Elk, to find land tenants and a mill tenant. And to settle with them the season of their removal. This will fix a term beyond which at least my stay here cannot be continued. I have reason to expect daily the arrival at Richmond of a mason and house joiner from Scotland. The person is now here who engaged them before he came away, and says they would come in the first ship bound to Richmond. It becomes necessary to think of something which may employ them till I come home. I would wish in the first place that they should not stay one day in Richmond: as even an hour may give them ideas which may destroy their utility to me afterwards. The mason may be employed in cutting columns for the porticoes, exactly like those now standing. 6 more will be wanting. I intend Moses to be his disciple. As the raising and bringing up such large peices of stone will require considerable force, this will occasion so far an interruption of the canal. It will be the less if he is first employed in making the bases and Capitels, because these peices are small, and will yet give him a great deal of work.—As to the house joiner, I mean Johnny (Betty Heming’s son) to work with him. The first plain and simple job for him will be to make 10. window frames, exactly of the size of those now in the house and of the same mouldings, but without entablatures. The poplar stocks 9. feet long and sawed into peices 8. I. square, mentioned in the memorandum I left when I came from Monticello, were intended for these. Before he could get through this I could add another job of time. He will have to vamp up my old set of tools and make the most of them, and what is necessary in addition to these, and cannot be made by himself and George, I will send from hence, on his notifying them. As I destine the stone house for workmen, the present inhabitants must remove into the two nearest of the new log-houses, which were intended for them; Kritty taking the nearest of the whole, as oftenest wanted about the house.—With these general views, be so good as to marshal the troops and their employment as you  please. If they are always employed, the order in which things are done will be less material.
The horse you have purchased for me I shall take with pleasure. I should not propose to trouble you with such a commission and to leave the purchase on your hands if on trial it was not found to answer. Besides if he fulfills my wishes in other points, his being rather delicate is a motive of preference rather than of rejection. My next return to Monticello is the last long journey I shall ever take, except the last of all for which I shall not want horses. I should propose some time hence to send Tarquin with a servant to George town where he may meet one with the new purchase, exchange and return. Tarquin’s hoofs (wherein is his whole complaint, and only in those of the fore-feet) have been more tender this spring than ever, insomuch that for some time I could not ride him at all, and now he cannot go fast. But he is getting better.—The moment I receive the model of the threshing machine, I will forward it to Monticello. I wish it may be in time to have one erected for this crop. My love to my dear daughter and kiss the little ones for me. I am dear Sir your’s with constant affection

Th: Jefferson

